274 F.2d 939
Harold Franklin SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 17887.
United States Court of Appeals Fifth Circuit.
Feb. 25, 1960.

James M. Roberts, Atlanta, Ga., for appellant.
Charles D. Read, Jr., U.S. Atty., John W. Stokes, Jr., Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before RIVES, Chief Judge, and HUTCHESON and JONES, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of illegal possession of moonshine whiskey.  On appeal he urges that the evidence was insufficient for a conviction and that an erroneous charge was given on circumstantial evidence.  The evidence of guilt was more than required.  Atkins v. United States, 5 Cir., 1957, 240 F.2d 849.  On even less evidence the conviction would be sustained since no motion for a directed verdict of acquittal was made.  Demos v. United States, 5 Cir., 1953, 205 F.2d 596, certiorari denied 346 U.S. 873, 74 S.Ct. 123, 98 L.Ed. 382.  The district court limited the cross-examination of a government witness regarding an unrelated incident remote in time and place.  No abuse of discretion appears.  The refusal to give a requested charge on circumstantial evidence is assigned as error.  The charge was properly refused since an adequate instruction was given.  Gregory v. United States, 5 Cir., 1958, 253 F.2d 104.  Other questions raised are without merit and need not be discussed.  The judgment of the district court is


2
Affirmed.